Citation Nr: 0945398	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  09-22 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, to include dementia with chronic 
adjustment disorder and posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a respiratory 
disability, to include as being a result of asbestos 
exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served in the U.S. Navy from January 1946 to 
November 1947, and in the U.S. Army from September 1950 to 
October 1951.  Among his awards is the Combat Infantryman 
Badge. 

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which, in part, denied the 
Veteran's claims of entitlement to service connection for 
dementia with chronic adjustment disorder, PTSD, and a 
respiratory disorder.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of service connection for a respiratory disability, 
to include as being a result of asbestos exposure is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Resolving all doubt in his favor, the Veteran has PTSD that 
is attributed to combat stressors he experienced during his 
service.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.

A VCAA notice letter was sent to the Veteran regarding his 
claim in April 2007.  This letter appears to be adequate.  
The Board need not, however, discuss in detail the 
sufficiency of the VCAA notice letter or VA's development of 
the claim in light of the fact that the Board is granting the 
claim.  Any potential error on the part of VA in complying 
with the provisions of the VCAA has essentially been rendered 
moot by the Board's grant of the benefit sought on appeal.

The Board also notes the Veteran has been provided notice 
regarding degree of disability and effective date as required 
by the recent decision of the United States Court of Appeals 
for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) in the April 2007 letter.  As discussed 
below, the Board is granting the Veteran's claim.  It is not 
the Board's responsibility to assign a disability rating or 
an effective date in the first instance. The Board is 
confident that if required, the Veteran will be afforded any 
additional appropriate notice needed under Dingess.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Analysis

As an initial matter, the Board notes that the RO has 
developed the Veteran's current claim for an acquired 
psychiatric disability as to two separate issues (one for 
dementia with chronic adjustment disorder and another for 
PTSD).  The Board acknowledges the recent ruling in Clemons 
v. Shinseki, 23 Vet. App. 1, 5 (2009), which clarified how 
the Board should analyze claims, specifically to include 
those for PTSD.  As emphasized in Clemons, though a Veteran 
may only seek service connection for PTSD, the Veteran's 
claim "cannot be a claim limited only to that diagnosis, but 
must rather be considered a claim for any mental disability 
that may be reasonably encompassed...."  Id.  In essence, the 
Court found that a Veteran does not file a calm to receive 
benefits for a particular psychiatric diagnosis, such as 
PTSD, that is named on a claims form, but instead makes a 
general claim for compensation for the affliction posed by 
the Veteran's mental condition.  The Board has analyzed the 
Veteran's current claim under this framework and 
recharacterized the Veteran's two claims as one claim as 
noted on the first page of this decision.  The Board finds 
not prejudice in doing so as it is granting the Veteran's 
claim.  

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions. 38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, the alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); 
Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69 (1993); Hensley v. Brown, 5 Vet. App. 
155 (1993).  In determining whether documents submitted by a 
veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  The Board is not required to 
accept an appellant's uncorroborated account of his active 
service experiences. Wood v. Derwinski, 1 Vet. App. 190 
(1991).

The Veteran asserts that his PTSD stressors are related to 
combat while serving in the Army during the Korean War.  The 
record shows that he received the Combat Infantryman Badge 
during his service from September 1950 to October 1951 during 
the Korean War era in the Army.  Because he is a combat 
veteran and since his claimed stressor is consistent with his 
service, the Veteran's testimony is sufficient to establish 
the occurrence of his stressor.  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. 
§ 3.304(f).

While on VA examination in October 2007, the examiner noted 
that the Veteran did not report symptoms during the 
examination which would allow for a diagnosis of PTSD.  The 
examiner specifically indicated that PTSD was not found on 
examination.  However, private treatment record records show 
that the Veteran was hospitalized for four days in October 
2001 for PTSD.  Additionally, a letter received in February 
2009 from the Veteran's private doctor noted that the Veteran 
had PTSD related to his Korean War experiences.  The doctor 
describes active treatment of the symptoms of the Veteran's 
PTSD.

While the most recent examination report reflects that the 
Veteran does not have PTSD, the record shows that he has been 
treated for PTSD related to his service stressors, and that 
he continues to receive outpatient psychiatric care for PTSD.  
Resolving all doubt in favor of the Veteran, the Board finds 
that all the requirements for the grant of service connection 
for PTSD have been met: there is a diagnosis of PTSD based on 
combat stressors, and the Veteran's stressors, related to 
combat, are corroborated by his receipt of the Combat 
Infantryman Badge.  Therefore, the grant of service 
connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted. 


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  

The Veteran contends that he has a respiratory disability 
related to his period of active service.  Specifically, the 
Veteran believes that exposure to asbestos in service is the 
cause of his current problems.  He testified that the piping 
system on the ships he served onboard was covered in 
asbestos, and asbestos dust was pervasive on the ships.  He 
asserts that he did not have exposure to asbestos after 
service in his job in church maintenance working with 
boilers, and that he never smoked.  
	
The Veteran served in the U.S. Navy from January 1946 to 
November 1947 as a steward's mate, and in the U.S. Army from 
September 1950 to October 1951 as a light vehicle driver.  
Service records show that he served onboard various ships 
during his service in the U.S. Navy.  Service treatment 
records are negative for any findings of a respiratory 
disability. 

Post-service treatment records dated beginning around 2003 
show diagnoses of chronic obstructive pulmonary disorder.  An 
August 2006 letter from J.P.L, M.D. noted that the Veteran 
did not have interstitial lung disease but had significant 
pleural disease and bilateral calcified pleural plaques 
indicating prior asbestos exposure.  Dr. L indicated that he 
reviewed the Veteran's occupational history which included 
military work and building maintenance.  He concluded that 
the Veteran had pleural disease due to occupational exposure 
to asbestos. 

The Court has held that the Board is prohibited from reaching 
its own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Where the medical 
evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

On remand, an opinion should be obtained as to the etiology of 
the Veteran's current respiratory disorder.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	Arrange for an appropriate medical 
specialist to review the Veteran's VA 
claims folder and provide an opinion, 
with supporting rationale, as to the 
etiology of any current respiratory 
disability.  If examination of the 
Veteran is deemed to be necessary by 
the reviewing specialist, this should 
be accomplished.  A report should be 
prepared and associated with the 
Veteran's VA claims folder.  The 
examiner should indicate on the 
examination report that the claims 
folder was reviewed in conjunction with 
the examination.  

The examiner should specifically 
address the following questions:

a.	Assuming that the Veteran had some degree 
of asbestos exposure in service and post-
service, is there a 50 percent 
probability or greater that such exposure 
resulted in the subsequent development of 
a current respiratory disability?
b.	If the Veteran's exposure to asbestos 
resulted in the development of a 
subsequent respiratory disability, is 
there a 50 percent probability or greater 
that the respiratory disability is 
attributable to the Veteran's active 
service?

The examiner should provide a rationale for all 
opinions provided and reconcile any opinion with 
the other evidence of record, if appropriate.  
Citation to medical doctrine would be helpful.  
If the examiner cannot resort to an opinion 
beyond speculation, such should be stated with 
accompanying rational.
		
2.	After the development requested above 
has been completed and after 
undertaking any additional development 
necessary, readjudicate the issue of 
entitlement to service connection for a 
respiratory disability.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should 
be provided a supplemental statement of 
the case and given an appropriate 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for further consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


